Order entered August 7, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00690-CV

              IN THE ESTATE OF BEATRICE G. LOVELL, DECEASED

                        On Appeal from the Collin County Probate
                                  Collin County, Texas
                          Trial Court Cause No. PB1-1461-2017

                                         ORDER
       Before the Court is appellant’s July 31, 2018 motion for an extension of time to file a

brief. We DENY appellant’s motion as premature. The reporter’s record was filed on August 6,

2018. Accordingly, appellant’s brief is due on September 5, 2018. See TEX. R. APP. P.

38.6(a)(2).


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE